Exhibit 1 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Balance Sheets as at June 30, 2016 and December 31, 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Assets Notes 06/30/2016 12/31/2015 Current assets Cash and cash equivalents 8 4,852,353 14,898,063 Cash investments 8 213,216 1,801,720 Derivative financial instruments 18 313,808 606,387 Accounts receivable 9 8,765,453 8,379,719 Inventories 384,732 351,993 Current recoverable taxes 10 879,425 915,573 Other taxes 11 1,130,853 922,986 Judicial deposits 12 1,202,256 1,258,227 Pension plan assets 23 4,013 753 Prepaid expenses 689,512 293,036 Held-for-sale assets 26 5,822,384 7,686,298 Other assets 816,105 952,254 Total current assets 25,074,110 38,067,009 Non-current assets Cash investments 8 40,586 125,966 Derivative financial instruments 18 6,780,316 Deferred recoverable taxes 10 7,794,037 8,883,002 Other taxes 11 853,313 659,899 Judicial deposits 12 13,893,032 13,119,130 Pension plan assets 23 133,176 129,128 Prepaid expenses 28,112 71,194 Other assets 218,357 225,310 Investments 13 139,731 154,890 Property, plant and equipment 14 25,519,183 25,497,191 Intangible assets 15 3,482,024 3,301,771 Total non-current assets Total assets Current liabilities Payroll, related taxes and benefits 682,317 660,415 Trade payables 16 5,111,389 5,004,833 Borrowings and financing 17 46,610,730 11,809,598 Derivative financial instruments 18 194,948 1,988,948 Current taxes payable 10 277,357 339,624 Other taxes 11 1,584,815 1,553,651 Dividends and interest on capital 39,965 96,433 Licenses and concessions payable 19 62,446 911,930 Tax refinancing program 20 98,269 78,432 Provisions 21 931,808 1,020,994 Provisions for pension funds 23 125,417 144,589 Liabilities associated to held-for-sale assets 26 519,935 745,000 Other payables 1,019,434 1,219,624 Total current liabilities Non-current liabilities Borrowings and financing 17 48,047,819 Derivative financial instruments 18 521,395 Other taxes 11 992,863 924,337 Licenses and concessions payable 19 7,298 6,607 Tax refinancing program 20 673,460 716,656 Provisions 21 3,772,632 3,413,972 Provisions for pension funds 23 411,847 399,431 Other payables 2,803,520 3,004,307 Total non-current liabilities Equity attributable to controlling shareholders 22 Capital 21,438,374 21,438,374 Share issue costs (377,429) (377,429) Capital reserves 7,016,003 7,016,003 Treasury shares (5,531,092) (5,531,092) Other comprehensive income (283,699) 338,226 Changes in equity interest percentage 3,916 3,916 Accumulated losses (11,833,551) (9,672,334) Equity attributable to noncontrolling shareholders 26 822,689 1,190,547 Total equity Total liabilities and equity The accompanying notes are an integral part of these financial statements. 1 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Operations For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Notes 06/30/2016 06/30/2015 Continuing operations Net operating revenue 4 and 5 13,279,240 13,823,721 Cost of sales and/or services 5 (8,260,316) (7,502,780) Gross profit 5,018,924 6,320,941 Operating income (expenses) Share of profits of investees 5 and 13 (922) 514 Selling expenses 5 (2,215,306) (2,371,149) General and administrative expenses 5 (1,850,846) (1,946,430) Other operating income 5 789,040 547,170 Other operating expenses 5 (1,249,397) (1,131,665) (4,527,431) (4,901,560) Profit before financial income (expenses) and taxes 491,493 1,419,381 Financial income 5 and 6 713,317 877,304 Financial expenses 5 and 6 (1,993,724) (3,355,991) Financial income (expenses) 5 and 6 (1,280,407) (2,478,687) Pre-tax loss (788,914) (1,059,306) Income tax and social contribution Current 7 (307,304) (397,604) Deferred 7 (1,203,445) 600,847 Loss from continuing operations (2,299,663) (856,063) Discontinued operations Profit for the quarter from discontinued operations, net (net of taxes) 1,080,061 Profit (loss) for the period (2,299,663) 223,998 Profit (loss) attributable to owners of the Company (2,161,217) 218,500 Profit (loss) attributable to non-controlling interests (138,446) 5,498 Basic and diluted earnings (loss) per share: 22(h) Common shares – basic and diluted (R$) (3.20) 0.28 Preferred shares – basic and diluted (R$) (3.20) 0.28 Basic and diluted loss per share - discontinued operations: 22(h) Common shares – basic and diluted (R$) (3.20) (1.12) Preferred shares – basic and diluted (R$) (3.20) (1.12) The accompanying notes are an integral part of these financial statements. 2 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 06/30/2016 06/30/2015 Continuing operations Profit (loss) for the period Hedge accounting gains (losses) 534,372 (17,827) Actuarial gains (losses) (10,083) 10,475 Exchange gains on investment abroad (967,954) (78,478) Comprehensive income before taxes – continuing operations Effect of taxes on other comprehensive income: Hedge accounting (181,687) 6,062 Actuarial gains (losses) 3,428 (3,562) Comprehensive income – continuing operations Discontinued operations Comprehensive income of discontinued operations 45,018 Total comprehensive income for the period Comprehensive income attributable to owners of the Company (2,783,141) 180,188 Comprehensive income attributable to non-controlling interests (138,446) 5,498 The accompanying notes are an integral part of these financial statements. 3 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Changes in Equity for the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Paid-in capital Capital reserves, stock options granted and treasury shares Profit reserves Retained earnings or accumulated losses Other comprehensive income Equity Non-controlling interests Consolidated equity Balance at December 31, 2015 Loss for the period (2,161,217) (2,161,217) (138,446) (2,299,663) Hedge accounting gain 297,390 297,390 297,390 Subsidiaries' hedge accounting gain 55,294 55,294 55,294 Actuarial loss (6,655) (6,655) (6,655) Exchange losses on investment abroad (366,272) (366,272) (229,412) (595,684) Exchange losses on subsidiaries' investment abroad (601,682) (601,682) (601,682) Balance at June 30, 2016 Paid-in capital Capital reserves, stock options granted and treasury shares Profit reserves Retained earnings or accumulated losses Other comprehensive income Equity Non-controlling interests Consolidated equity Balance at December 31, 2014 Capital increases 154 1,933,200 (1,933,354) Share issue costs Exchange of treasury shares (3,163,540) 3,163,540 Loss for the period 218,500 218,500 5,498 223,998 Hedge accounting losses (19,968) (19,968) (19,968) Subsidiaries' hedge accounting gain 8,203 8,203 8,203 Actuarial gain 6,913 6,913 6,913 Subsidiaries' actuarial gains transferred to accumulated losses (707,433) 714,654 7,221 7,221 Exchange gains/losses on investment abroad 451,004 451,004 (55,050) 395,954 Exchange gains on subsidiaries' investment abroad 365,495 365,495 365,495 Obligations in equity instruments (268,921) (268,921) (268,921) Other comprehensive income 144,735 144,735 144,735 Comprehensive income transferred to income for the period (1,709,347) (1,709,347) (1,709,347) Balance at June 30, 2015 The accompanying notes are an integral part of these financial statements. 4 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Cash Flows For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 06/30/2016 06/30/2015 Operating activities - continuing operations Loss before income tax and social contribution (788,914) (1,059,306) Non-cash items Charges, interest income, and inflation adjustment (5,274,874) 3,780,256 Financial instrument transactions 5,079,077 (1,722,051) Depreciation and amortization 2,709,610 2,392,679 Losses on receivables 291,537 324,148 Provisions 494,457 524,202 Provision for pension plans 5,800 4,544 Equity in investees 922 (514) Loss on write-off of permanent assets 13,975 2,470 Concession Agreement Extension Fee - ANATEL 48,212 35,338 Employee and management profit sharing 10,649 6,087 Inflation adjustment to provisions 194,403 115,362 Inflation adjustment to tax refinancing program 16,189 52,864 Expired dividends (37,015) (93,257) Other (112,277) (364,068) 2,651,751 3,998,754 Changes in assets and liabilities Accounts receivable (476,329) (1,109,336) Inventories 354 32,725 Taxes (784,664) (290,334) Held-for-trading cash investments (1,282,267) (4,575,807) Redemption of held-for-trading cash investments 2,984,198 1,702,865 Trade payables (203,266) (426,672) Payroll, related taxes and benefits (88,520) (230,373) Provisions (447,163) (491,609) Provision for pension plans (50,000) (139,324) Changes in assets and liabilities held for sale 346,503 (863,217) Dividends and interest on capital 7,457 48,076 Other assets and liabilities (1,147,994) 430,455 (1,141,691) (5,912,551) Financial charges paid (2,230,705) (2,183,166) Income tax and social contribution paid - Company (86,191) (126,228) Income tax and social contribution paid - third parties (107,816) (97,520) (2,424,712) (2,406,914) Cash flows from operating activities - continuing operations (914,652) (4,320,711) Cash flows from operating activities - discontinued operations 485,342 Net cash generated by operating activities (914,652) (3,835,369) The accompanying notes are an integral part of these financial statements. 5 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Cash Flows For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (continued) 06/30/2016 06/30/2015 Investing activities - continuing operations Purchases of tangibles and intangibles (2,173,655) (1,880,384) Proceeds from the sale of investments, tangibles and intangibles 2,265 29,251 Cash received for the sale of PT Portugal 17,218,275 Judicial deposits (1,149,494) (1,010,161) Redemption of judicial deposits 510,771 483,512 Changes in cash and cash equivalents for the period 201,591 Increase/(decrease) in permanent investments (144) Cash flows from investing activities - continuing operations (2,810,113) 15,041,940 Cash flows from investing activities - discontinued operations (194,739) Net cash used in investing activities (2,810,113) 14,847,201 Financing activities - continuing operations Borrowings net of costs 4,711,333 Repayment of principal of borrowings, financing, and derivatives (6,238,467) (5,279,028) Proceeds from (repayments of) derivative financial instrument transactions 212,794 1,358,514 Licenses and concessions (203,449) (347,215) Tax refinancing program (49,186) (46,000) Payment of dividends and interest on capital (37,762) (26,931) Cash flows from financing activities - continuing operations (6,316,070) 370,673 Cash flows from financing activities - discontinued operations (492,194) Net cash used in financing activities (6,316,070) (121,521) Foreign exchange differences on cash equivalents (4,875) 156,071 Cash flows for the period (10,045,710) 11,046,382 Cash and cash equivalents Closing balance 4,852,353 13,495,588 Opening balance 14,898,063 2,449,206 Changes in the period (10,045,710) 11,046,382 ADDITIONAL DISCLOSURES RELATING TO THE STATEMENT OF CASH FLOWS Non-cash transactions 06/30/2016 06/30/2015 Variance between economic and financial investment (PP&E and intangible assets) 223,903 140,690 Offset of judicial deposits against provisions 174,466 170,637 The accompanying notes are an integral part of these financial statements. 6 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Value Added For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 06/30/2016 06/30/2015 Revenue Sales of goods and services 23,211,118 22,250,023 Voluntary discounts and returns (5,957,190) (4,265,833) Allowance for doubtful accounts (291,537) (351,564) Other income 759,529 522,194 17,721,920 18,154,820 Inputs purchased from third parties Interconnection costs (580,075) (956,473) Supplies and power (671,688) (644,550) Cost of sales (152,113) (223,525) Third-party services (4,440,533) (4,367,145) Other (426,665) (419,873) (6,271,074) (6,611,566) Gross value added 11,450,846 11,543,254 Retentions Depreciation and amortization (2,709,610) (2,490,872) Provisions (includes inflation adjustment) (688,860) (607,403) Loss for the year of discontinued operations 1,080,061 Other expenses (313,779) (124,044) (3,712,249) (2,142,258) Wealth created by the Company 7,738,597 9,400,996 Value added received as transfer Equity in investees (922) 514 Financial income 713,317 877,304 712,395 877,818 Wealth for distribution 8,450,992 10,278,814 Wealth distributed Personnel Salaries and wages (908,443) (821,487) Benefits (247,555) (219,250) Severance Pay Fund (FGTS) (84,132) (84,555) Other (35,906) (30,885) (1,276,036) (1,156,177) Taxes and fees Federal (2,121,430) (570,814) State (3,164,152) (3,281,611) Municipal (90,672) (77,492) (5,376,254) (3,929,917) The accompanying notes are an integral part of these financial statements. 7 Oi S.A. – under Judicial Reorganization and Subsidiaries Consolidated Statements of Value Added For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (continued) 06/30/2016 06/30/2015 Lenders and lessors Interest and other financial charges (1,930,416) (3,259,544) Rents, leases and insurance (2,167,949) (1,709,178) (4,098,365) (4,968,722) Shareholders Non-controlling interests 138,446 (5,498) Retained losses 2,161,217 (218,500) 2,299,663 (223,998) Wealth distributed (8,450,992) (10,278,814) The accompanying notes are an integral part of these financial statements. 8 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 1. GENERAL INFORMATION Oi S.A. – under judicial reorganization (“Company” or “Oi”), is a Switched Fixed-line Telephony Services (“STFC”) concessionaire, operating since July 1998 in Region II of the General Concession Plan (“PGO”), which covers the Brazilian states of Acre, Rondônia, Mato Grosso, Mato Grosso do Sul, Tocantins, Goiás, Paraná, Santa Catarina and Rio Grande do Sul, and the Federal District, in the provision of STFC as a local and intraregional long-distance carrier. Since January 2004, the Company also provides domestic and international long-distance services in all Regions and local services outside Region II started to be provided in January 2005. These services are provided under concessions granted by Agência Nacional de Telecomunicações - ANATEL (National Telecommunications Agency), the regulator of the Brazilian telecommunications industry. The Company is headquartered in Brazil, in the city of Rio de Janeiro, at Rua do Lavradio, 71 – 2º andar. The Company also holds: (i) through its wholly-owned subsidiary Telemar Norte Leste S.A. – under judicial reorganization (“Telemar”) a concession to provide fixed telephone services in Region I and nationwide International Long-distance services; and (ii) through its indirect subsidiary Oi Móvel S.A. – under judicial reorganization (“Oi Móvel”) a license to provide mobile telephony services in Region I, II and III. The local and nationwide STFC long-distance concession agreements entered into by the Company and its subsidiary Telemar with the ANATEL are effective until December 31, 2025. These concession agreements provide for reviews on a five-year basis and in general have a higher degree of intervention in the management of the business than the licenses to provide private services, and also include several consumer protection provisions, as perceived by the regulator. On December 30, 2015, the ANATEL announced that the review to be implemented by the end of 2015 had been postponed to April 30, 2016. Subsequently, On April 29, 2016, the ANATEL decided, under a Resolution Circular Letter, postpone again the execution of the new agreements, this time to December 31, 2016. In April 2014, as part of the combination transaction of the share bases of the Company and Pharol SGPS S.A. (new name of Portugal Telecom, SGPS, S.A., “Pharol”), a capital increase of the Company was approved through the public subscription of shares, which was partially paid-in through the assignment, by Pharol, of all the shares issued by PT Portugal SGPS, S.A. (“PT Portugal”). The sale of all the shares of PT Portugal to Altice Portugal S.A. (“Altice”), involving basically the operations in Portugal and in Hungary, was completed on June 2, 2015. After this sale, the Company retained its stakes in the following former PT Portugal subsidiaries: (i) 100% of the shares of PT Participações SGPS, S.A. (“PT Participações”), holder of the operations in Africa, through Africatel Holdings BV (“Africatel”), and Timor, through Timor Telecom, S.A. (“Timor Telecom”); 9 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (ii) 100% of the shares of Portugal Telecom International Finance B.V. – under judicial reorganization (“PTIF”), CVTEL B.V. (“CVTEL”), and Carrigans Finance S.à.r.l. (“Carrigans”). In Africa, the Company provides fixed and mobile telecommunications services indirectly through Africatel Holding BV (“Africatel”). The Company provides services in Namibia, Mozambique, and São Tomé, among other countries, notably through its subsidiaries Mobile Telecommunications Limited (“MTC”), Listas Telefónicas de Moçambique (“LTM”), and CST – Companhia Santomense de Telecomunicações, SARL (“CST”). Additionally, Africatel holds an indirect 25% stake in Unitel S.A. (“Unitel”) and a 40% stake in Cabo Verde Telecom, S.A. (“CVT”), which provide telecommunications services in Angola and Cape Verde. In Asia, the Company provides fixed and mobile telecommunications services basically through its subsidiary Timor Telecom. The Company is registered with the Brazilian Securities and Exchange Commission (“CVM”) and the U.S. Securities and Exchange Commission (“SEC”). Its shares are traded on the São Paulo Mercantile and Stock Exchange (“BM&FBOVESPA”) and its American Depositary Receipts (“ADRs”) representing Oi common shares and preferred shares traded on the New York Stock Exchange (“NYSE”). The Board of Directors authorized the completion of these quarterly financial information at the meeting held on August 10, 2016, after being reviewed at the Board of Directors’ meeting held on August 10, 2016. Judicial reorganization On June 20, 2016, Oi, together with its direct or indirect wholly owned subsidiaries Oi Móvel, Telemar, Copart 4 Participações S.A. – under judicial reorganization (“Copart 4”), Copart 5 Participações S.A. – under judicial reorganization (“Copart 5”), PTIF, and Oi Brasil Holdings Cooperatief U.A. – under judicial reorganization (“Oi Holanda”) (collectively with the Company, the "Oi Companies") filed, as a matter of urgency, a request for judicial reorganization with the Court of the State of Rio de Janeiro, as approved by the Company’s Board of Directors and the authorized governing bodies of the Oi Companies. As previously announced, the Company had been taking actions and conducting studies, together with its financial and legal advisors to optimize its liquidity and debt profile. The Company, after considering the challenges arising from its economical and financial situation and in light of the maturity schedule of its financial debts, threats to cash represented for imminent block or pledge of amounts in lawsuits, and in light of the urgency to adopt protection measures of the Oi Companies, concluded that the request for judicial reorganization was the most appropriate course of action at that time to (i) preserve the continuity of its offering of quality services to its customers, within the rules and commitments undertaken with the Brazilian National Telecommunications Agency (ANATEL), (ii) preserve the value of the Oi Companies, (iii) maintain the continuity of operations and corporate activities in an organized manner that protects the interests of the Oi Companies, its customers, shareholders and other stakeholders, and (iv) protect the Oi Companies cash and cash equivalents. 10 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The request for judicial reorganization was filed in light of the obstacles intended to adequately protect the Oi Companies against creditors while preserving the continuity of the Oi Companies’ operations to find a viable alternative with their creditors that would allow Company the objectives referred to above and allow for the appropriate protection of the Oi Companies against creditors, preserving their continuity as business concerns. Total payables to businesses and individuals not controlled by Oi listed in the documents filed with the judicial reorganization request is approximately R$65.4 billion, which take into consideration the financial debts and contingent liabilities. The filing of the judicial reorganization was another step towards the Company’s financial restructuring, and that the Company would continue working to secure new customers while maintaining its service and product sales to all market segments, in all of its distribution and customer service channels. The installation, maintenance and repair activities will also continue to be performed on a timely basis. All Oi’s workforce will continue to work as usual, including the sales, operating and administrative activities. Oi keeps focusing in its investments in structuring projects aimed promoting the improvement of service quality to continue to bringing technologic advances, high service standards, and innovation to its customers. On June 22, 2016, the United States Bankruptcy Court for the Southern District of New York (“U.S. Bankruptcy Court”) entered an order granting the provisional relief requested by Oi, Telemar, Oi Coop and Oi Móvel (all four collectively referred to as “Debtors”) in their United States bankruptcy code Chapter 15 cases that were filed on June 21, 2016. The provisional relief prevents creditors from initiating actions against the Debtors or their property located within the territorial jurisdiction of the United States and parties from terminating their existing U.S. contracts with the Debtors. On July 21, 2016, the U.S. Bankruptcy Court held a hearing to judge the Debtors’ request and no objection to the recognition was submitted and the U.S. Bankruptcy Court recognized the judicial reorganization as a main foreign proceeding with regard to each of the Debtors. As a result of this recognition, a stay is automatically applied, preventing the filing, in the United States, of any actions against the Debtors or their properties located within the territorial jurisdiction of the United States and parties from terminating their existing U.S. contracts with the Debtors. On June 23, 2016, the High Court of Justice of England and Wales issued orders recognizing the judicial reorganization request in respect of the Company, Telemar and Oi Móvel filed in Brazil pursuant to Law 11101/2005, as a foreign main proceeding in accordance with the United Nations Commission on International Trade Law (UNCITRAL) Model Law on Cross-Border Insolvency (as set out in Schedule 1 to the Cross-Border Insolvency Regulations 2006 (S.I. 2006 No 1030)) ("Recognition Orders"). The Recognition Orders establish that the commencement or continuation of proceedings (including enforcement actions) in England and Wales relating to the Company’s, Telemar’s and Oi Móvel’s assets, rights, obligations or liabilities are stayed from June 23, 2016. 11 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) On June 29, 2016, the Judge of the 7 th Corporate Court of the Judicial District of the State Capital of Rio de Janeiro granted the processing of the judicial reorganization of the Oi Companies determining, among other measures, in particular: a) to request that ANATEL present, within five days, up to 5 names of legal entities with competence and expertise on the subject to be evaluated for appointment as trustee; b) the ratification of the decision to grant an emergency measure to exempt the Oi Companies from the requirement to present clearance certificates for the exercise of their activities; c) the re-ratification of the decision to grant an emergency measure in regards to the suspension of all lawsuit and execution actions for 180 business days; d) the suspension of the effectiveness of clauses inserted in contracts signed by the Oi Companies that cause the termination of such agreements due to the request for judicial reorganization; e) permission for the Oi Companies to participate in all forms of bidding processes; f) that the Oi Companies add "in judicial reorganization" after their respective business names, pursuant to Law 11101/2005; g) the suspension of publicity surrounding protests and enrollment in the credit protection agencies, with respect to the Oi Companies, for a period of 180 business days; h) the presentation by the Oi Companies of monthly statements of accounts throughout the judicial reorganization process, under penalty of dismissal of its officers; i) that all Presidencies and General Internal Affairs of Justice of Brazil (Superior, State and Federal Courts), and Internal Affairs of the Regional Courts and Superior Labor Court are officiated, and inform of the suspension of lawsuits, in accordance with the terms described in the decision, and requesting notice from the lower courts, in the sense that: i) the eligibility of loans subject to judicial reorganization shall be formalized in accordance with Law 11101/2005, not through an Official Letter, but rather by formal request of the creditor itself, as instructed in the appropriate debt clearance certificate, and ii) the ongoing lawsuits, as plaintiffs or defendants, that demand a gross amount, as provided in Art.6, paragraph 1 of Law 11101/2005, shall continue the judgment in which they are being processed until execution; and the jurisdictional provisions reflecting asset constriction or in connection with a decision to block or pledge gross amounts that involve any kind of asset loss of the applicants or that interferes with the ownership of goods related to their business activity shall also be suspended, with the court processing the judicial reorganization being response for analyzing the specific case; and 12 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) j) the creditors may at any time request the convening of a General Meeting to establish a creditors committee or replace its members, subject to the provisions of Law 11101/2005. The Court also ruled that the Oi Companies shall present their recovery plan within 60 business days– The decision granting the processing of judicial recovery of Oi Companies, particularly with regard to the form of procedural time limits in business days, is still subject to appeal and may be modified, as example, to be counted in calendar days the deadline for submission the judicial recovery plan for Oi Companies –, which shall comply with the requirements of Law No. 11101/2005. On July 22, 2016, the judicial reorganization request filed by the Company’s management was ratified by the shareholders at a Company’s Extraordinary Shareholders’ Meeting. The shareholders also authorized the Company’s management to take all the actions and practice all the acts necessary with regard to the judicial reorganization of the Oi Companies and ratified all the actions taken through that date. Also on July 22, 2016, the 7 th Corporate Court of the Judicial District of the State Capital of Rio de Janeiro appointed PricewaterhouseCoopers Assessoria Empresarial Ltda. and the law firm Arnoldo Wald to act as trustees of the Oi Companies. Going concern The Company's interim financial information for the quarter ended June 30, 2016 have been prepared assuming that the Company will continue as a going concern, based on management's assessment of (i) the achievement of reaching an agreement with the majority of Oi Group’s creditors in the judicial reorganization procedure and (ii) the approval of a judicial reorganization plan by the of its creditors and the confirmation of such plan by the Court. The judicial reorganization is aimed at the continuation of the Oi group as a going concern. Based on the information available on this date, the Company has no reason to believe that it will not be possible to reach an agreement with the majority of Oi Group’s creditors. Furthermore, the Board of Directors have a reasonable expectation that the Oi Group can carry on their business and that their contracts will remain in force throughout the duration of the judicial reorganization. The going concern of the Company is ultimately depending on the successful outcome of the judicial reorganization and the realization of other forecasts of Oi Companies Group. These conditions and circumstances indicate that existence of a significant uncertainty may cast doubts as to the Oi Companies ability to continue as a going concern. 13 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 2. SIGNIFICANT ACCOUNTING POLICIES The accounting policies detailed below have been consistently applied in all fiscal years presented in these interim financial information, and have been consistently applied both by the Company and its subsidiaries. (a) Reporting basis The Company’s quarterly information have been prepared for the period ended June 30, 2016, in accordance with CPC 21 (R1) issued by the Accounting Pronouncements Committee (CPC), which addresses interim financial reporting. CPC 21 (R1) requires that management use certain accounting estimates. The quarterly information has been prepared based on the historical cost, except for certain financial assets and financial liabilities measured at their fair values. This quarterly information does not include all the information and disclosures required in annual financial statements and should be read in conjunction with the annual financial statements for the year ended December 31, 2015, which have been prepared in accordance with the accounting practices adopted in Brazil. There were no changes in the accounting policies adopted in the period ended June 30, 2016 as compared to those applicable in the year ended December 31, 2015. The assets and liabilities related to the operations in Africa are consolidated and stated in a single line item of the balance sheet as held-for-sale assets as a result of Management’s expectation and decision to hold these assets and liabilities for sale. Functional and presentation currency The Company and its subsidiaries operate mainly as telecommunications industry operators in Brazil, Africa, and Asia, and engage in activities typical of this industry. The items included in the financial statements of each group company are measured using the currency of the main economic environment where it operates ("functional currency"). The individual and consolidated financial statements are presented in Brazilian reais (R$), which is the Company’s functional and presentation currency. Transactions and balances Foreign currency-denominated transactions are translated into the functional currency using the exchange rates prevailing on the transaction dates. Foreign exchange gains and losses arising on the settlement of the transaction and the translation at the exchange rates prevailing at period-end, related foreign currency-denominated monetary assets and liabilities are recognized in the income statement, except when qualified as hedge accounting and, therefore, deferred in equity as cash flow hedges. 14 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Group companies with a different functional currency The profit or loss and the financial position of all Group entities, none of which uses a currency from a hyperinflationary economy, whose functional currency is different from the presentation currency are translated into the presentation currency as follows: · assets and liabilities are translating at the rate prevailing at the end of the reporting period; · revenue and expenses disclosed in the statement of profit or loss are translated using the average exchange rate; · all the resulting foreign exchange differences are recognized as a separate component of equity in other comprehensive income; and · goodwill and fair value adjustments, arising from the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and translated at the closing exchange rate. As at June 30, 2016 and December 31, 2015, the foreign currency-denominated assets and liabilities were translated into Brazilian reais using mainly the following foreign exchange rates: Closing rate Average rate Currency 06/30/2016 12/31/2015 06/30/2016 06/30/2015 Euro 3.5414 4.2504 4.1289 3.3112 US dollar 3.2098 3.9048 3.7017 2.9709 Cabo Verdean escudo 0.0325 0.0390 0.0378 0.0306 Sao Tomean dobra 0.000150 0.000174 0.000172 0.000139 Kenyan shilling 0.0318 0.0382 0.0365 0.0317 Namibian dollar 0.2171 0.2510 0.2403 0.2491 Mozambican metical 0.0507 0.0832 0.0715 0.0831 (b) Estimates and critical accounting judgments In preparing the quarterly information, the Company’s management uses estimates and assumptions based on historical experience and other factors, including expected future events, which are considered reasonable and relevant. The use of estimates and assumptions frequently requires judgments related to matters that are uncertain with respect to the outcomes of transactions and the amount of assets and liabilities. Actual results of operations and the financial position may differ from these estimates. The estimates that represent a significant risk of causing material adjustments to the carrying amounts of assets and liabilities were disclosed in the Company’s financial annual statements referred to above. In the period ended June 30, 2016, there was no material change in the accounting estimates adopted by the Company and its subsidiaries. 15 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 3. FINANCIAL INSTRUMENTS AND RISK ANALYSIS Fair value measurement CPC 46 defines fair value as the price for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties, in an arm’s length transaction on measurement date. The standard clarifies that the fair value must be based on the assumptions that market participants would consider in pricing an asset or a liability, and establishes a hierarchy that prioritizes the information used to build such assumptions. The fair value measurement hierarchy attaches more importance to available market inputs (i.e., observable data) and a less weight to inputs based on data without transparency (i.e., unobservable data). Additionally, the standard requires that an entity consider all nonperformance risk aspects, including the entity’s credit, when measuring the fair value of a liability. CPC 40 establishes a three-level hierarchy to measure and disclose fair value. The classification of an instrument in the fair value measurement hierarchy is based on the lowest level of input significant for its measurement. We present below a description of the three-level hierarchy: Level 1—inputs consist of prices quoted (unadjusted) in active markets for identical assets or liabilities to which the entity has access on measurement date; Level 2—inputs are different from prices quoted in active markets used in Level 1 and consist of directly or indirectly observable inputs for the asset or liability. Level 2 inputs include quoted prices for similar assets or liabilities in active markets, quoted prices for identical assets or liabilities in markets that are not active; or inputs that are observable for the asset or liability or that can support the observed market inputs by correlation or otherwise for substantially the entire asset or liability. Level 3—inputs used to measure an asset or liability are not based on observable market variables. These inputs represent management’s best estimates and are generally measured using pricing models, discounted cash flows, or similar methodologies that require significant judgment or estimate. The Company and its subsidiaries have measured their financial assets and financial liabilities at their market or actual realizable values (fair value) using available market inputs and valuation techniques appropriate for each situation. The interpretation of market inputs for the selection of such techniques requires considerable judgment and the preparation of estimates to obtain an amount considered appropriate for each situation. Accordingly, the estimates presented may not necessarily be indicative of the amounts that could be obtained in an active market. The use of different assumptions for the calculation of the fair value may have a material impact on the amounts obtained. 16 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The carrying amounts and the estimated fair values of our main financial assets and financial liabilities as at June 30, 2016 and December 31, 2015 are summarized as follows: Accounting measurement 06/30/2016 Carrying amount Fair value Assets Cash and banks Fair value 355,705 355,705 Cash equivalents Fair value 4,496,648 4,496,648 Cash investments Fair value 253,802 253,802 Derivative financial instruments Fair value 313,808 313,808 Accounts receivable (i) Amortized cost 8,765,453 8,765,453 Dividends and interest on capital receivable Amortized cost Held-for-sale assets Held-for-sale financial asset (Note 6) Fair value 2,174,998 2,174,998 Dividends receivable (Note 6) Amortized cost 1,976,162 1,976,162 Liabilities Trade payables (i) Amortized cost 5,111,389 5,111,389 Borrowings and financing (ii) Borrowings and financing Amortized cost 12,419,582 12,419,582 Public debentures Amortized cost 4,128,008 4,128,008 Senior Notes Amortized cost 30,063,140 5,231,092 Derivative financial instruments Fair value 194,948 194,948 Dividends and interest on capital Amortized cost 39,965 39,965 Licenses and concessions payable (iii) Amortized cost 69,744 69,744 Tax refinancing program (iii) Amortized cost 771,729 771,729 Other payables (payable for the acquisition of equity interest) (iii) Amortized cost 405,018 405,018 17 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Accounting measurement 12/31/2015 Carrying amount Fair value Assets Cash and banks Fair value 1,111,840 1,111,840 Cash equivalents Fair value 13,786,223 13,786,223 Cash investments Fair value 1,927,686 1,927,686 Derivative financial instruments Fair value 7,386,703 7,386,703 Accounts receivable (i) Amortized cost 8,379,719 8,379,719 Dividends and interest on capital receivable Amortized cost Held-for-sale assets Held-for-sale financial asset (Note 6) Fair value 3,541,314 3,541,314 Dividends receivable (Note 6) Amortized cost 2,042,191 2,042,191 Liabilities Trade payables (i) Amortized cost 5,004,833 5,004,833 Borrowings and financing (ii) Borrowings and financing Amortized cost 17,049,280 17,049,280 Public debentures Amortized cost 4,138,025 4,128,539 Senior Notes Amortized cost 38,670,111 22,159,838 Derivative financial instruments Fair value 2,510,343 2,510,343 Dividends and interest on capital Amortized cost 96,433 96,433 Licenses and concessions payable (iii) Amortized cost 918,537 918,537 Tax refinancing program (iii) Amortized cost 795,088 795,088 Other payables (payable for the acquisition of equity interest) (iii) Amortized cost 382,230 382,230 (i) The balances of accounts receivables and trade payables have near terms and, therefore, they are not adjusted to fair value. (ii) Part of this balance of borrowings and financing with the BNDES – Banco Nacional de Desenvolvimento Econômico e Social and export credit agencies correspond to exclusive markets and, therefore, the fair values of these instruments is similar to their carrying amounts. A portion of the balance of borrowings and financing refers to the bonds issued in the international market, for which is there is a secondary market, and their fair values are different from their carrying amounts. (iii) The licenses and concessions payable, the tax refinancing program, and other obligations (payable for the acquisition of equity interest) are stated at the amounts that these obligations are expected to be discharged and are not adjusted to fair value. 18 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The levels of the financial assets, cash and cash equivalents and cash investments, held-for-sale assets, and derivative financial instruments at fair value as at June 30, 2016 and December 31, 2015 are as follows: Fair value measurement hierarchy Fair value Fair value 06/30/2016 12/31/2015 Assets Cash and banks Level 1 355,705 1,111,840 Cash equivalents Level 2 4,496,648 13,786,223 Cash investments Level 2 253,802 1,927,686 Derivative financial instruments Level 2 313,808 7,386,703 Held-for-sale assets Level 3 2,174,998 3,541,314 Liabilities Derivative financial instruments Level 2 194,948 2,510,343 There were no transfers between levels between June 30, 2016 and December 31, 2015. The Company and its subsidiaries have measured their financial assets and financial liabilities at their market or actual realizable values (fair value) using available market inputs and valuation techniques appropriate for each situation, as follows: (a) Cash, cash equivalents and cash investments Foreign currency-denominated cash equivalents and cash investments are basically maintained in euro and US dollar checking deposits Euros (“dollar” or “dollars”). The fair value of securities traded in active markets is equivalent to the amount of the last closing quotation available at the end of the reporting period, multiplied by the number of outstanding securities. For the remaining contracts, the Company carries out an analysis comparing the current contractual terms and conditions with the terms and conditions effective for the contract when they were originated. When terms and conditions are dissimilar, fair value is calculated by discounting future cash flows at the market rates prevailing at the end of the period, and when similar, fair value is similar to the carrying amount on the reporting date. (b) Held-for-sale assets Refers to the fair value of the financial investment in Unitel, classified as held for sale. The fair value of this investment is estimated based on the internal valuation made, including cash flows forecasts for a four-year period, the choice of a growth rate to extrapolate the cash flows projections, and definition of appropriate discount rates. The Company has the policy of monitoring and periodically updating the main assumptions and material estimates used in the fair value measurement, and also takes into consideration in this assessment possible impacts of actual events related to the investment, notably the lawsuits filed against Unitel and its shareholders (Note 6). 19 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (c) Derivative financial instruments The Company conducts derivative transactions to manage certain market risks, mainly the interest rate risk and foreign exchange risk. As a result of a decision by the Company’s board, at the end of the reporting period, on June 30, 2016, these financial instruments include the use of cross currency swaps. The financial instruments position as at June 30, 2016, pursuant to a Board of Directors’ resolution, reflects a material decrease in the Company’s derivatives portfolio compared to the previous quarters. The Company does not use derivatives for any other purposes. The method used for calculation of the fair value of derivative instruments was the future cash flows associated to each instrument contracted, discounted at market rates prevailing at June 30, 2016. Derivative financial instruments contracted to manage foreign exchange exposure are summarized as follows: Derivatives designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 06/30/2016 12/31/2015 Cross-currency swaps 5.6 – 7.7 220,682 5,604,425 Derivatives not designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 06/30/2016 12/31/2015 Cross-currency swaps 3.6 – 4.7 2,872 3,502 Non-deliverable forwards (NDFs) < 1 year (584,159) Options 3.1 - 4.6 1,285 Derivative financial instruments contracted to manage interest rate exposure are summarized as follows: Derivatives designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 06/30/2016 12/31/2015 Fixed rate/DI rate swaps 4.5 (146,121) Derivatives not designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 06/30/2016 12/31/2015 US$ LIBOR/US$ fixed rate swaps 0.2 - 5.8 (448,312) US$ fixed rate/US$ LIBOR swaps 5.8 445,740 20 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) As at June 30, 2016 and 2015, the derivative transactions in the amounts shown below were recognized in financial income (expenses) (see Note 6): There-month period ended 06/30/2016 06/30/2015 Gain (loss) on currency swaps (1,826,511) (681,481) Currency forwards (3,410) (148,335) Options (35,171) (8,467) Gain (loss) on interest rate swap (30,794) (3,061) Total Six-month period ended 06/30/2016 06/30/2015 Gain (loss) on currency swaps (4,119,804) 1,496,928 Currency forwards (937,034) 264,304 Options 14,215 (8,467) Gain (loss) on interest rate swap (36,454) (30,714) Total The movements below, related foreign exchange hedges designated for hedge accounting treatment, were recognized in other comprehensive income: Table of movements in hedge accounting effects in other comprehensive income Foreign exchange hedge Interest rate hedge Total Balance at Dec 31, 2015 Gain on designated hedges 328,144 142,634 470,778 Transfer on ineffective portion to profit or loss 8,658 (597) 8,061 Amortization of hedges to profit or loss at the effective rate 33,844 21,689 55,533 Deferred taxes on hedge accounting (126,020) (55,667) (181,687) Share of subsidiary’s hedge accounting Balance at Jun 30, 2016 21 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Financial risk management The Company’s and its subsidiaries’ activities expose them to several financial risks, such as: market risk (including currency fluctuation risk, interest rate risk on fair value, interest rate risk on cash flows, and price risk), credit risk, and liquidity risk. According to their nature, financial instruments may involve known or unknown risks, and it is important to assess to the best judgment the potential of these risks. The Company and its subsidiaries use derivative financial instruments to mitigate them against certain exposures to these risks. Risk management is carried out by the Company's treasury officer, in accordance with the policies approved by management. The Hedging and Cash Investments Policies, approved by the Board of Directors, document the management of exposures to market risk factors generated by the financial transactions of the Oi Group companies. To ensure a proper risk management, the Company can contract or reverse hedging instruments, including derivative transactions such as swaps and currency forwards. The contract of such instruments depends of, among other factors, available funds within the credit limit set by banks. According to the hedging policy, the Company and its subsidiaries can only use derivatives for hedging purposes. At the end of the quarter, pursuant to a Board of Directors’ resolution, the Company’s derivatives portfolio had already decreased drastically when compared to the previous quarters. Market risk (a) Foreign exchange risk Financial assets The Company is not exposed to any material foreign exchange risk involving foreign currency-denominated financial assets as at June 30, 2016, except with regard to the assets held for sale, for which we did not enter into any currency hedging transaction. Financial liabilities The Company and its subsidiaries have foreign currency-denominated or foreign currency-indexed borrowings and financing. The risk associated with these liabilities is related to the possibility of fluctuations in foreign exchange rates that could increase the balance of such liabilities. The Company’s and its subsidiaries’ borrowings and financing exposed to this risk represent approximately 73.1% of total liabilities from borrowings and financing (78.5% at December 31, 2015), less the contracted currency hedging transactions. Out of the consolidated foreign currency-denominated debt, 6.5% (99.5% at December 31, 2015) is hedged by exchange swaps, currency forwards, and cash investments in foreign currency. The cash funds in euros and US dollars operate as a natural hedge for foreign currency-denominated debt. 22 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Foreign currency-denominated financial liabilities are presented in the balance sheet as follows: 06/30/2016 12/31/2015 Carrying amount Fair value Carrying amount Fair value Borrowings and financing (Note 17) 33,985,912 10,102,702 46,935,152 30,727,817 Derivative financial instruments 194,948 194,948 1,915,910 1,915,910 Foreign exchange risk sensitivity analysis As established by CVM Instruction 475, as at June 30, 2016, management estimated the depreciation scenarios of the Brazilian real in relation to other currencies, at the end of the reporting period. It is worth noting, however, that in light of the filing of the judicial reorganization request on June 20, 2016—as referred to in Note 1—the Company’s foreign currency-denominated financial liabilities are part of the list of payables subject to renegotiation. Contingent to the successful implementation of said negotiation, the scenarios described below should not represent a cash outflow of this magnitude since the onerous liability associated to this risk factor will subject to a renegotiation under the judicial reorganization plan. For purposes of this Instruction, however, the rates used for the probable scenario were the rates prevailing at the end of June 2016. The probable rates were then depreciated by 25% and 50% and used as benchmark for the possible and remote scenarios, respectively. Rate Description 06/30/2016 Depreciation Probable scenario US dollar 3.2098 0% Euro 3.5414 0% Possible scenario US dollar 4.0123 25% Euro 4.4268 25% Remote scenario US dollar 4.8147 50% Euro 5.3121 50% The impacts of foreign exchange exposure, in the sensitivity scenarios estimated by the Company, are shown in the table below: 06/30/2016 Description Individual risk Probable scenario Possible scenario Remote scenario US dollar debt Dollar appreciation 16,120,721 20,150,901 24,181,082 Derivatives (net position - US$) Dollar depreciation (1,920,026) (2,400,033) (2,880,039) US dollar cash Dollar depreciation (84,684) (105,855) (127,025) Euro debt Euro appreciation 18,261,353 22,826,692 27,392,030 Derivatives (net position - euro) Euro depreciation (167,980) (209,975) (251,970) Euro cash Euro depreciation (67,960) (84,950) (101,940) Total assets/liabilities indexed to exchange fluctuation Total (gain) loss 23 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (a) Interest rate risk Financial assets Cash equivalents and cash investments in local currency are substantially maintained in financial investment funds exclusively managed for the Company and its subsidiaries, and investments in private securities issued by prime financial institutions. The interest rate risk linked to these assets arises from the possibility of decreases in these rates and consequent decrease in the return on these assets. Financial liabilities The Company and its subsidiaries have borrowings and financing subject to floating interest rates, based on the Long-term Interest Rate (TJLP) or the CDI, in the case of real-denominated debt, and on the LIBOR, in the case of U.S. dollar-denominated debt. As at June 30, 2016, approximately 33.4% (33.4% at December 31, 2015) of the consolidated incurred debt, less balance adjustment for derivative transactions, was subject to floating rates. After the derivative transactions, approximately 35.9% (59.6% at December 31, 2015) of the consolidated debt was subject to floating rates. The most material exposure of Company’s and its subsidiaries’ debt after the hedging transactions is to CDI. Therefore, a continued increase in this interest rate would have an adverse impact on future interest payments and hedging adjustments. These assets and liabilities are presented in the balance sheet as follows: 06/30/2016 12/31/2015 Carrying amount Market value Carrying amount Market value Financial assets Cash equivalents 4,430,195 4,430,195 3,232,771 3,232,771 Cash investments 236,414 236,414 162,145 162,145 Derivative financial instruments 445,740 445,740 Financial liabilities Borrowings and financing 13,913,312 12,964,474 18,307,705 18,298,218 Derivative financial instruments 594,433 594,433 Interest rate fluctuation risk sensitivity analysis Management believes that the most significant risk related to interest rate fluctuations arises from its liabilities pegged to the TJLP, the USD LIBOR, and mainly the CDI. This risk is associated to an increase in those rates. As established by CVM Instruction 475, a s at June 30, 2016, management estimated the fluctuation scenarios of the rates CDI, TJLP, and USD LIBOR. The rates used for the probable scenario were the rates prevailing at the end of the reporting period. It is worth noting, however, that in light of the filing of the judicial reorganization request on June 20, 2016—as referred to in Note 1—the Company’s financial liabilities indexed to floating interest rates are part of the list of payables 24 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) subject to renegotiation. Contingent to the successful implementation of said negotiation, the scenarios described below should not represent a cash outflow risk. In the period from the filing and approval of the judicial reorganization plan by the creditors the payment of interest and repayment of principal of the Company’s borrowings and financing are suspended. For purposes of this Instruction, however, these rates have been stressed by 25 and 50percent, and used as benchmark for the possible and remote scenarios. Note that beginning January 2015, the TJLP increased from 5.0% p.a. to 5.5% p.a., which was the start of successive increases. For the quarter beginning April 2015, the TJLP increased to 6.0%, remaining at 6.5% in July and in October 1-December 31, 2015 it increased 7.0%. Beginning January 1 through June 30, 2016, the TJLP was increased to 7.5% p.a. 06/30/2016 Interest rate scenarios Probable scenario Possible scenario Remote scenario CDI TJLP 6M USD LIBOR CDI TJLP 6M USD LIBOR CDI TJLP 6M USD LIBOR 14.13% 7.50% 0.92415% 17.65% 9.38% 1.15519% 21.20% 11.25% 1.38623% As at June 30, 2016, management estimated the future outflows for the payment of interest and principal of its debt pegged to CDI, TJLP, and US$ LIBOR based on the interest rates above. The outflows related to debts between Oi Group companies ware not considered. Such sensitivity analysis considers payment outflows in future dates. Thus, the aggregate of the amounts for each scenario is not equivalent to the fair values, or even the present values of these liabilities. The fair values of these liabilities, should the Company’s credit risk remain unchanged, would not be impacted in the event of fluctuations in interest rates, as the interest rates used to estimate future cash outflows would be the same rates that discount such flows to present value. The impacts of exposure to interest rates, in the sensitivity scenarios estimated by the Company, are shown in the tables below: 06/30/2016 Description Individual risk Probable scenario Possible scenario Remote scenario CDI-indexed debt CDI increase 1,552,517 1,867,753 2,212,450 Derivatives (net position - CDI) CDI increase 1,129,318 1,392,473 1,611,423 TJLP-indexed debt TJLP increase 816,022 971,754 1,133,847 US$ LIBOR-indexed debt US$ appreciation 424,999 451,095 490,021 Derivatives (net position - LIBOR) US$ LIBOR decrease (61,946) (67,141) (72,338) Total (gain) loss 25 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Credit risk The concentration of credit risk associated to trade receivables is immaterial due to the diversification of the portfolio. Doubtful receivables are adequately covered by an allowance for doubtful accounts. Transactions with financial institutions (cash investments and borrowings and financing) are made with prime entities, avoiding the concentration risk. The credit risk of financial investments is assessed by setting caps for investment in the counterparts, taking into consideration the ratings released by the main international risk rating agencies for each one of such counterparts. As at June 30, 2016, approximately 97.4% of the consolidated cash investments were made with counterparties with an AAA, AA, A or sovereign risk rating. The Company had credit risks related to dividends receivable associated to the investment in Unitel. Liquidity risk The liquidity risk also arises from the possibility of the Company being unable to discharge its liabilities on maturity dates and obtain cash due to market liquidity restrictions. Management uses its resources mainly to fund capital expenditures incurred on the expansion and upgrading of the network, invest in new businesses, pay dividends, and service and refinance its debt. The Company’s management monitors the continual forecasts of the liquidity requirements to ensure that the company has sufficient cash to meet its operating needs and fund capital expenditure to modernize and expand its network. In light of the current judicial reorganization scenario, as referred to in Note 1, the Company’s obligations related to the contractual maturities of financial liabilities, including the payments of interest in borrowings, financing and debentures, will be negotiated with creditors in the context of the judicial reorganization. 26 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 4. NET OPERATING REVENUE There-month period ended 06/30/2016 06/30/2015 Gross operating revenue Deductions from gross revenue Taxes (1,979,896) (2,049,159) Other deductions (3,070,441) (2,257,651) Net operating revenue Six-month period ended 06/30/2016 06/30/2015 Gross operating revenue Deductions from gross revenue Taxes (3,974,688) (4,160,469) Other deductions (5,957,190) (4,265,833) Net operating revenue 27 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 5. REVENUE AND EXPENSES BY NATURE There-month period ended 06/30/2016 06/30/2015 Net operating revenue 6,524,129 Operating income (expenses): Interconnection (222,444) (450,670) Personnel (745,288) (622,222) Third-party services (1,622,347) (1,619,155) Grid maintenance service (516,015) (501,022) Handset and other costs (60,208) (47,791) Advertising and publicity (137,510) (97,793) Rentals and insurance (1,071,135) (822,743) Provisions/reversals (289,502) (268,897) Allowance for doubtful accounts (163,963) (182,288) Taxes and other income (expenses) (175,633) (224,455) Other operating expenses, net (i) (84,680) (47,756) Operating expenses excluding depreciation and amortization Depreciation and amortization (1,336,430) (1,272,484) Total operating expenses Profit before financial income (expenses) and taxes 98,974 Financial income (expenses): Financial income 435,229 570,383 Financial expenses 187,166 (1,779,983) Total financial income (expenses) 622,395 Profit (loss) before taxes 721,369 Income tax and social contribution (1,376,880) 141,123 Loss from continuing operations Discontinued operations Profit for the quarter from discontinued operations, net (net of taxes) 1,112,506 Profit (loss) for the period Profit (loss) attributable to owners of the Company (492,611) 619,817 Profit (loss) attributable to non-controlling interests (162,900) 50,722 Operating expenses by function: Cost of sales and/or services (4,131,576) (3,708,018) Selling expenses (1,157,297) (1,223,383) General and administrative expenses (927,181) (997,035) Other operating income 418,628 362,392 Other operating expenses (627,154) (591,314) Share of profits of investees (575) 82 Total operating expenses 28 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Six-month period ended 06/30/2016 06/30/2015 Net operating revenue 13,279,240 Operating income (expenses): Interconnection (580,075) (956,473) Personnel (1,429,888) (1,238,738) Third-party services (3,173,731) (3,172,589) Grid maintenance service (1,004,560) (960,610) Handset and other costs (133,859) (196,702) Advertising and publicity (230,974) (136,950) Rentals and insurance (2,167,949) (1,709,178) Provisions/reversals (494,457) (492,041) Allowance for doubtful accounts (291,537) (351,564) Taxes and other income (expenses) (476,431) (650,867) Other operating expenses, net (i) (94,676) (47,756) Operating expenses excluding depreciation and amortization Depreciation and amortization (2,709,610) (2,490,872) Total operating expenses Profit before financial income (expenses) and taxes 491,493 Financial income (expenses): Financial income 713,317 877,304 Financial expenses (1,993,724) (3,355,991) Total financial income (expenses) Pre-tax loss Income tax and social contribution (1,510,749) 203,243 Loss from continuing operations Discontinued operations Profit for the quarter from discontinued operations, net (net of taxes) 1,080,061 Profit (loss) for the period Profit (loss) attributable to owners of the Company (2,161,217) 218,500 Profit (loss) attributable to non-controlling interests (138,446) 5,498 Operating expenses by function: Cost of sales and/or services (8,260,316) (7,502,780) Selling expenses (2,215,306) (2,371,149) General and administrative expenses (1,850,846) (1,946,430) Other operating income 789,040 547,170 Other operating expenses (1,249,397) (1,131,665) Share of profits of investees (922) 514 Total operating expenses 29 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (i) The other operating expenses, net for the periods ended June 30, 2016 and 2015 include basically costs associated downsizings in these periods. 6. FINANCIAL INCOME (EXPENSES) There-month period ended 06/30/2016 06/30/2015 Financial income Interest on and inflation adjustment to other assets 153,884 258,078 Income from cash investments 70,261 67,715 Interest on and inflation adjustment to intragroup loans (241) Exchange differences on translating foreign cash investments (142,009) (179,744) Other income (i) 353,334 424,334 Total Financial expenses and other charges a) Borrowing and financing costs Inflation adjustment to and exchange losses on third-party borrowings 4,329,693 626,890 Financial instrument transactions (1,895,886) (841,344) Interest on borrowings payable to third parties (724,837) (679,850) Interest on debentures (143,175) (264,382) Subtotal: b) Other charges Loss on cash investments classified as held for sale (ii) (888,852) Interest on and inflation adjustment to other liabilities (137,814) (283,002) Tax on transactions and bank fees (183,739) (154,006) Inflation adjustment to provisions (57,713) (62,786) Interest on taxes in installments - tax financing program (12,559) (29,084) Other expenses (iii) (97,952) (92,419) Subtotal: Total Financial income (expenses) 30 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Six-month period ended 06/30/2016 06/30/2015 Financial income Interest on and inflation adjustment to other assets 290,197 445,177 Income from cash investments 125,006 112,394 Exchange differences on translating foreign cash investments (257,111) (135,226) Other income (i) 555,225 454,959 Total Financial expenses and other charges a) Borrowing and financing costs Inflation adjustment to and exchange losses on third-party borrowings 6,897,667 (2,130,000) Financial instrument transactions (5,079,077) 1,722,051 Interest on borrowings payable to third parties (1,495,903) (1,291,382) Interest on debentures (285,886) (551,137) Subtotal: b) Other charges Loss on cash investments classified as held for sale (ii) (888,852) Interest on and inflation adjustment to other liabilities (402,839) (510,998) Tax on transactions and bank fees (374,406) (252,283) Inflation adjustment to provisions (194,403) (115,362) Interest on taxes in installments - tax financing program (16,189) (52,864) Other expenses (iii) (153,836) (174,016) Subtotal: Total Financial income (expenses) (i) In 2016 includes dividends receivable from Unitel in the amount of Kwanzas 12.6 billion (R$280,076) for 2014 and in 2015, refers basically to the gain on debenture buyback transactions. (ii) Refers to the loss of US$242 million resulting from the revision of the recoverable amount of dividends receivable from Unitel and the fair value of the cash investment in Unitel (Note 26), due to the devaluation of the Kwanza against the US dollar and the Brazilian real. (iii) Represented mainly by financial fees and commissions. 31 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 7. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes encompass the income tax and the social contribution. The income tax rate is 25% and the social contribution rate is 9%, generating aggregate nominal tax rate of 34%. The provision for income tax and social contribution is broken down as follows: There-month period ended 06/30/2016 06/30/2015 Income tax and social contribution Current taxes (150,825) (126,561) Deferred taxes (1,226,055) 267,684 Total 141,123 There-month period ended 06/30/2016 06/30/2015 Pre-tax loss Income tax and social contribution Income tax and social contribution on taxed income (245,265) 198,251 Equity in investees (196) 28 Tax incentives (basically, operating profit) (i) 778 5,289 Permanent deductions (add-backs) (ii) (163,752) (27,953) Unrecognized deferred tax assets in Brazil (iii) (498,215) Unrecognized deferred tax assets abroad (iii) (470,230) (13,147) Income tax and social contribution effect on profit or loss 141,123 Six-month period ended 06/30/2016 06/30/2015 Income tax and social contribution Current taxes (307,304) (397,604) Deferred taxes (Note 10) (1,203,445) 600,847 Total Six-month period ended 06/30/2016 06/30/2015 Profit (loss) before taxes Income tax and social contribution Income tax and social contribution on taxed income 268,230 360,164 Equity in investees (314) 175 Tax incentives (basically, operating profit) (i) 1,479 16,081 Permanent deductions (add-backs) (ii) (130,519) (145,159) Unrecognized deferred tax assets in Brazil (iii) (1,316,256) (57,203) Unrecognized deferred tax assets abroad (iii) (333,369) 29,185 Income tax and social contribution effect on profit or loss (i) Refers to the exploration profit recognized in the profit or loss of subsidiary Oi Móvel pursuant to Law 11638/2007. (ii) The main components of permanent deduction (addition) tax effects are: nondeductible fines, sponsorships, nondeductible donations, and income from forfeited dividends. 32 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (iii) Refers to the Company’s unrecognized deferred tax assets held by the Company and subsidiaries in Brazil and abroad that do not have a history of profitability and/or an expectation to generate taxable income (Note 10). 8. CASH, CASH EQUIVALENTS AND CASH INVESTMENTS Cash investments made by the Company and its subsidiaries in the periods ended June 30, 2016 and December 31, 2015 are classified as held for trading securities and are measured at their fair values. (a) Cash and cash equivalents 06/30/2016 12/31/2015 Cash and banks 355,705 1,111,840 Cash equivalents 4,496,648 13,786,223 Total 06/30/2016 12/31/2015 Repurchase agreements 3,221,646 1,637,798 Bank certificates of deposit (CDBs) 1,205,023 1,387,158 Time deposits 13,229 10,734,985 Other 56,750 26,282 Cash equivalents (b) Cash investments 06/30/2016 12/31/2015 Time deposits 1,700,386 Government securities 213,216 101,334 Private securities 40,586 125,966 Other Total Current 213,216 1,801,720 Non-current 40,586 125,966 The Company and its subsidiaries hold short-term investments in Brazil and abroad for the purpose of earning interest on cash, benchmarked to CDI in Brazil, LIBOR for the US dollar-denominated portion, and EURIBOR for the euro-denominated portion. 33 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 9. ACCOUNTS RECEIVABLE 06/30/2016 12/31/2015 Billed services 7,179,397 6,733,219 Unbilled services 1,106,702 1,296,562 Mobile handsets and accessories sold 999,039 911,077 Subtotal: Allowance for doubtful accounts (519,685) (561,139) Total The aging list of trade receivables is as follows: 06/30/2016 12/31/2015 Current 7,280,174 6,855,027 Past-due up to 60 days 1,163,961 1,296,612 Past-due from 61 to 90 days 187,418 146,608 Past-due from 91 to 120 days 139,101 121,916 Past-due from 121 to 150 days 112,649 124,887 Over 150 days past-due 401,835 395,808 Total The movements in the allowance for doubtful accounts were as follows: Balance at Dec 31, 2015 Allowance for doubtful accounts (290,495) Trade receivables written off as uncollectible 331,949 Balance at Jun 30, 2016 34 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) CURRENT AND DEFERRED TAXES Assets 06/30/2016 12/31/2015 Current recoverable taxes Recoverable income tax (IRPJ) (i) 100,462 416,125 Recoverable social contribution (CSLL) (i) 37,106 153,059 IRRF/CSLL - withholding income taxes (ii) 741,857 346,389 Total current Deferred recoverable taxes Income tax on tax credits – merged goodwill (iii) 1,674,898 1,782,179 Social contribution on tax credits – merged goodwill (iii) 602,963 641,584 Income tax on temporary differences (iv) 2,116,868 3,030,285 Social contribution on temporary differences (iv) 666,984 993,486 Income tax on tax loss carryforwards (iv) 1,675,943 1,673,150 Social contribution on tax loss carryforwards (iv) 616,364 615,040 Subtotal - deferred taxes recoverable Deferred taxes recoverable (v) 440,017 147,278 Non-total current Liabilities 06/30/2016 12/31/2015 Current taxes payable Income tax payable 163,408 211,571 Social contribution payable 113,949 128,053 Total current (i) Refer mainly to prepaid income tax and social contribution that will be offset against federal taxes payable in the future. (ii) Refer to corporate income tax credits on cash investments, derivatives, intragroup loans, government entities, and other that are used as deductions from income tax for the periods, and social contribution withheld at source on services provided to government agencies. (iii) Refer to: (i) deferred income tax and social contribution assets calculated as tax benefit originating from the goodwill paid on acquisition of the Company and recognized by the merged companies in the course of 2009. The realization of the tax credit arises from the amortization of the goodwill balance based on the STFC license and in the appreciation of property, plant and equipment, the utilization of which is estimated to occur through 2025, and (ii) deferred income tax and social contribution assets originating from the goodwill paid on the acquisition of interests in the Company in 2008-2011, recognized by the companies merged with and into TmarPart and by TmarPart merged with and into the Company on September 1, 2015, which was based on the Company’s expected future earnings and the amortization of which is estimated to occur through 2027. 35 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (iv) Deferred income tax and social contribution assets are recognized only to the extent that it is probable that there will be a positive tax base for which temporary differences can be used and against which tax loss carryforwards can be offset. Deferred income tax and social contribution assets are reviewed at the end of each annual period and written down as their realization is no longer possible. The Company and its subsidiaries offset their tax loss carryforwards against taxable income up to a limit of 30% per year, pursuant to the prevailing tax law. Deferred tax assets totaling R$1,201,781 (Note 7) were not recognized for the companies that, as at June 30, 2016, do not expect to generate sufficient future taxable profits against which tax assets could be offset. Additionally, none of the deferred tax assets amounting to R$578,793 (R$454,319 at December 31, 2015) were recognized for the direct and indirect subsidiaries that do not have a profitability history and/or do not expect to generate sufficient taxable profits against which such tax assets could be offset. The table below shows the expected realization periods of deferred tax assets resulting from tax credits on tax loss carryforwards and temporary differences: 2016 5,329 2017 137,215 2018 129,532 2019 290,641 2020 565,271 2021 to 2023 2,660,637 2024 to 2025 1,287,534 Total (v) Refer mainly to prior years’ prepaid income tax and social contribution that will be offset against federal taxes payable. 36 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Movements in deferred income tax and social contribution Balance at 12/31/2015 Recognized in deferred tax income/ expenses Recognized directly in equity Balance at 06/30/2016 Deferred tax assets arising on: Temporary differences Provisions 1,393,087 6,757 1,399,844 Provisions for suspended taxes 146,256 14,108 160,364 Provisions for pension funds and impacts of CPC 33 (R1) 176,436 (6,462) 3,428 173,402 Allowance for doubtful accounts 658,870 1,027 659,897 Profit sharing 64,243 (58,187) 6,056 Foreign exchange differences 1,778,361 (716,053) 1,062,308 Merged goodwill 2,423,763 (145,902) 2,277,861 Hedge accounting 207,609 (181,687) 25,922 Other temporary add-backs and deductions (401,091) (302,850) (703,941) Tax loss carryforwards Income tax loss carryforwards 1,673,150 2,793 1,675,943 Social contribution carryforwards 615,040 1,324 616,364 Total OTHER TAXES Assets 06/30/2016 12/31/2015 Recoverable State VAT (ICMS) (i) 1,610,542 1,285,800 Taxes on revenue (PIS and COFINS) 275,614 200,029 Other 98,010 97,056 Total Current 1,130,853 922,986 Non-current 853,313 659,899 Liabilities 06/30/2016 12/31/2015 State VAT (ICMS) 730,597 759,922 ICMS Convention No. 69/1998 36,297 33,998 Taxes on revenue (PIS and COFINS) 703,213 668,888 FUST/FUNTTEL/broadcasting fees 889,690 861,212 Other 217,881 153,968 Total Current 1,584,815 1,553,651 Non-current 992,863 924,337 (i) Recoverable ICMS arises mostly from prepaid taxes and credits claimed on purchases of property, plant and equipment, which can be offset against ICMS payable within 48 months, pursuant to Supplementary Law 102/2000. 37 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) JUDICIAL DEPOSITS In some situations the Company makes, by legal requirement or to provide guarantees, judicial deposits to ensure the continuity of ongoing lawsuits. These judicial deposits can be required for lawsuits with a likelihood of loss, as assessed by the Company based on the opinion of its legal counsel, as probable, possible, or remote. 06/30/2016 12/31/2015 Civil 9,874,383 9,459,735 Tax 2,688,698 2,548,720 Labor 2,532,207 2,368,902 Total Current 1,202,256 1,258,227 Non-current 13,893,032 13,119,130 As set forth by relevant legislation, judicial deposits are adjusted for inflation. INVESTMENTS 06/30/2016 12/31/2015 Investment in subsidiaries Joint arrangements 47,358 63,837 Investments in associates 40,323 39,003 Tax incentives, net of allowances for losses 31,579 31,579 Other investments 20,471 20,471 Total 139,731 154,890 Summary of the movements in investment balances Balance at Dec 31, 2015 Share of profits of subsidiaries (Note 5) (922) Associates’ share of other comprehensive income (4,126) Equity in investees recognized in held-for-sale assets 1,977 Write-off of investment (12,088) Balance at Jun 30, 2016 38 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) PROPERTY, PLANT AND EQUIPMENT Works in progress Automatic switching equipment Transmission and other equipment (1) Infrastructure Buildings Other assets Total Cost of PP&E (gross amount) Balance at Dec 31, 2015 Acquisition of investments (Note 27) 4,841 261 300 1,045 1,438 72,190 80,075 Additions 1,936,549 148,489 8,906 506 13,037 2,107,487 Write-offs (11,065) (2,012) (13,123) (5) (26,205) Transfers (1,044,206) 34,747 845,041 133,262 1,820 29,336 Balance at Jun 30, 2016 Accumulated depreciation Balance at Dec 31, 2015 Acquisition of investments (Note 27) (108) (163) (504) (626) (30,074) (31,475) Depreciation expenses (190,450) (1,161,674) (583,588) (50,106) (134,302) (2,120,120) Write-offs 1,345 10,881 4 12,230 Transfers (620) 209 263 71 77 Balance at Jun 30, 2016 Property, plant and equipment, net Balance at Dec 31, 2015 Balance at Jun 30, 2016 Annual depreciation rate (average) 11% 10% 8% 8% 12% (1) Transmission and other equipment includes transmission and data communication equipment. Additional disclosures Pursuant to ANATEL’s concession agreements, all property, plant and equipment items capitalized by the Company that are indispensable for the provision of the services granted under said agreements are considered returnable assets and are part of the concession’s cost. These assets are handed over to ANATEL upon the termination of the concession agreements that are not renewed. As at June 30, 2016, the residual balance of the Company’s returnable assets is R$8,255,719 (R$8,055,876 at December 31, 2015) and consist of assets and installations in progress, switching and transmission equipment, payphones, outside network equipment, power equipment, and systems and operation support equipment. In the period ended June 30, 2016, financial charges and transaction costs incurred on works in progress were capitalized at the average rate of 9% per year. 39 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) INTANGIBLE ASSETS Goodwill Intangibles in progress Data processing systems Regulatory licenses Other Total Cost of intangibles (gross amount) Balance at Dec 31, 2015 Acquisition of investments (Note 27) 368,428 30,732 399,160 Additions 169,458 11,093 80,227 29,294 290,072 Transfers (112,848) 99,130 13,718 Balance at Jun 30, 2016 Accumulated amortization Balance at Dec 31, 2015 Acquisition of investments (Note 27) (14,774) (14,774) Amortization expenses (307,134) (134,311) (52,760) (494,205) Balance at Jun 30, 2016 Intangible assets, net Balance at Dec 31, 2015 Balance at Jun 30, 2016 Annual amortization rate (average) 20% 9% 16% TRADE PAYABLES 06/30/2016 12/31/2015 Infrastructure, network and plant maintenance materials 1,579,634 1,282,493 Services 2,996,648 3,059,394 Rental of polls and rights-of-way 294,642 341,143 Other 240,465 321,803 Total 40 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) BORROWINGS AND FINANCING Borrowings and financing by type 06/30/2016 12/31/2015 Contractual matuirity Principal Interest Senior Notes Local currency 1,090,716 1,090,716 Sep 2016 Foreign currency 29,198,127 37,579,395 Jul 2016 to Aug2022 Semiannual/ annual Financial institutions CCB – Bank Credit Note 2,414,263 2,416,314 Jul 2016 to Jan2028 Monthly/ semiannual Certificates of Real Estate Receivables (CRI) 1,519,182 1,397,504 Aug 2022 Annual Development Banks and Export Credit Agencies 8,700,248 10,986,710 Jul 2016 to Dec2033 Monthly/ semiannual Revolver credit facility 2,740,267 Public debentures Dec2016 to Jul2021 Semiannual/ annual Subtotal Incurred debt issuance cost (445,471) (498,249) Total Current 46,610,730 11,809,598 Non-current 48,047,819 The request for judicial reorganization (filed with the Rio de Janeiro State Courts on June 20, 2016) constitutes a default event under the terms and conditions of the agreements in effect. For accounting and disclosure purposes, the noncurrent portion of borrowings and financing was reclassified to current liabilities in the balance sheet as at June 30 2016. The balances of intragroup loans and subsidiaries’ debentures are disclosed in the balance sheet according to the established contractual maturity. Debt issuance costs by type 06/30/2016 12/31/2015 Financial institutions 439,814 491,514 Public debentures 5,657 6,735 Total Current 445,471 117,531 Non-current 380,718 Breakdown of the debt by currency 06/30/2016 12/31/2015 Euro 18,192,386 24,221,508 US dollar 15,793,526 22,713,644 Brazilian reais 12,624,818 12,922,265 Total 41 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Breakdown of the debt by index Index/rate 06/30/2016 12/31/2015 Fixed rate 2.25% p.a. – 10.00% p.a. 31,109,726 39,892,444 CDI 0.75% p.a. – 1.83% p.a. 6,410,960 6,347,119 LIBOR 0.90% p.a. – 2.50% p.a. 4,577,812 8,812,005 TJLP 0.0% p.a. – 4.08% p.a. 2,924,540 3,148,581 IPCA 0.50% p.a. – 7.94% p.a. 1,534,095 1,475,381 INPC 2.43% p.a. 53,597 181,887 Total Description of main borrowings and financing Senior Notes - foreign and local currency As at June 30, 2016 the Company held own debentures acquired in the market for approximately US$33 million, which it retains in its portfolio, marked to market, for cancellation or to be held to maturity. Financial institutions CCB – Bank Credit Note On May 30, 2016, Telemar entered into with Banco do Brasil S.A. amendments to the Bank Credit Bills in order to suspend the repayment of the overall principal during the period May 30-November 31, 2016. Development Banks and Export Credit Agencies The Company and its subsidiaries obtained financing facilities with BNDES and other development banks from the North and Northeast regions to finance and upgrading their nationwide fixed and mobile networks and meet their regulatory obligations and the obligations to the Export Credit Agencies of financing part of the investments in equipment and services that incorporate international technology. The main export credit agencies with that are the Company’s and its subsidiaries’ counterparties are: SEK – Swedish Export Corporation; CDB – China Development Bank; Delcredere Ducroire; and FEC – Finnish Export Credit. As a result of the negotiations with its creditors, which were being widely disclosed to the market in the Material Fact Notices published on March 9 and April 25, 2016, and the Notice to the Market of May 16, 2016, BNDES - Banco Nacional de Desenvolvimento Econômico e Social approved the suspension of the repayment of principal of certain subloans of the financing facilities effective for a 180-day period, from May 30 to November 30, 2016, provided that certain terms imposed by BNDES are complied. 42 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Public debentures On April 15, 2016, general debentureholders’ meetings were held for: (i) the 5 th Issue of Unsecured, Nonconvertible Public Debentures; and (ii) the 9 th Issue of Simple, Unsecured, Nonconvertible Debentures in up to Two Series, for Public Distribution, both issued by the Company due to the failure to meet the required financial ratios. The Fiduciary Agents declared the accelerated maturity of all the outstanding debentures, which were repaid on May 2, 2016, totaling R$1.5 million for the 5 th Issue and in April 20, 2016 totaling R$21.5 million for the 9 th Issue. Guarantees BNDES financing facilities are collateralized by receivables of the Company and its subsidiaries Telemar and Oi Móvel. The Company provides guarantees to its subsidiaries Telemar and Oi Móvel for such financing facilities, totaling R$3,336 million. Covenants The financing agreements of the Company and subsidiaries Telemar and Oi Móvel with the BNDES and other financial institutions, and the debentures issued originally contain covenants that require the Oi and/or Telemar, as applicable, to maintain certain financial ratios. Compliance with these covenants is determined either on a quarterly or an annual basis, depending on the financing agreement. It is worth noticing that, since the judicial reorganization constitutes a default event under the loan agreements’ terms and conditions, the liabilities associated to these agreements were reclassified to current liabilities. Accordingly, the effects of the financial covenants are not applicable. 43 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) DERIVATIVE FINANCIAL INSTRUMENTS 06/30/2016 12/31/2015 Assets Currency swaps 313,808 6,805,084 Interest rate swaps 445,740 Non-deliverable forwards (NDFs) 102,329 Options 33,550 Total Current 313,808 606,387 Non-current 6,780,316 Liabilities Currency swaps 90,254 1,197,157 Interest rate swaps 594,433 Non-deliverable forwards (NDFs) 686,488 Options 32,265 Derivative contracts to be settled 104,694 Total Current 194,948 1,988,948 Non-current 521,395 As referred to in Note 3 and as a result of the Company’s board of directors’ decision, the derivative portfolio as at June 30, 2016 was substantially reduced when compared to the previous quarters. LICENSES AND CONCESSIONS PAYABLE 06/30/2016 12/31/2015 SMP 8,596 905,601 STFC concessions 61,148 12,936 Total Current 62,446 911,930 Non-current 7,298 6,607 Correspond to the amounts payable to ANATEL for the radiofrequency concessions and the licenses to provide the SMP services, and STFC service concessions, obtained at public auctions. The payment schedule is as follows: 2016 1,298 2017 64,912 2018 3,256 2019 278 Total 44 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) TAX REFINANCING PROGRAM The outstanding balance of the Tax Debt Refinancing Program is broken down as follows: 06/30/2016 12/31/2015 Law 11941/09 and Law 12865/2013 tax financing program 765,075 791,696 REFIS II - PAES 6,654 3,392 Total 771,729 Current 98,269 78,432 Non-current 673,460 716,656 The amounts of the tax refinancing program created under Law 11941/2009, divided into principal, fine and interest, which include the debt declared at the time the deadline to join the program was reopened as provided for by Law 12865/2013 and Law12996/2014, are broken down as follows: 06/30/2016 12/31/2015 Principal Fines Interest Total Total Tax on revenue (COFINS) 164,184 5,344 202,890 372,418 387,228 Income tax 46,578 3,831 46,080 96,489 100,897 Tax on revenue (PIS) 62,143 1,124 38,563 101,830 104,138 Social security (INSS – SAT) (1,006) 2,312 4,672 5,978 9,881 Social contribution 11,692 1,553 12,927 26,172 25,651 Tax on banking transactions (CPMF) 19,165 2,153 27,512 48,830 48,311 Other 44,635 5,168 70,209 120,012 118,982 Total The payment schedule is as follows: 2016 47,653 2017 95,306 2018 95,306 2019 91,451 2020 91,451 2021 to 2022 182,902 2023 to 2024 167,660 Total 771,729 The Company hereby clarifies that tax debts, as is the case of the debts included in tax refinancing programs, are not subject to the terms of the judicial reorganization terms. 45 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) PROVISIONS Broken down as follows: Type 06/30/2016 12/31/2015 Labor Overtime 364,396 329,510 Sundry premiums 139,085 110,664 Stability/reintegration 112,060 97,783 Indemnities 111,011 99,607 Additional post-retirement benefits 88,459 70,942 Salary differences and related effects 40,406 38,013 Lawyer/expert fees 30,160 25,291 Severance pay 17,476 15,016 Labor fines 13,920 10,275 Employment relationship 11,491 6,967 Severance Pay Fund (FGTS) 7,448 6,694 Joint liability 711 610 Other claims 48,273 38,105 Total Tax State VAT (ICMS) 382,387 308,144 Tax on services (ISS) 72,866 71,201 INSS (joint liability, fees, and severance pay) 30,039 29,394 Tax on net income (ILL) 3,108 6,882 Other claims 71,785 76,736 Total Civil ANATEL (i) 1,160,278 1,148,621 Corporate 1,072,103 1,111,742 Small claims courts 346,079 361,474 Other claims 580,899 471,295 Total Total provisions Current 931,808 1,020,994 Non-current 3,772,632 3,413,972 (i) As at June 30, 2016, proceedings for noncompliance in the estimated total of R$6,114 million have been filed with the ANATEL, of which R$2,967 million were related to fines issued by ANATEL. The Company and the ANATEL are negotiating Policy Adjustment Commitments (TAC) to convert the noncompliance events into future investment obligations and/or benefits to customers. To date, the Managing Board of the ANATEL approved the Quality and Universal Service TAC de that totals R$1,821 million, which is being reviewed by the Federal Court of Auditors (TCU) and that resulted in the request clarifications to the ANATEL. Additionally, there is approximately R$7,201 million related to proceedings for alleged noncompliance not filed with the ANATEL. The Company disagrees and is challenging some of the alleged noncompliance events, and is also challenging the unfairness and unreasonableness of the amount of imposed fines in light of the pinpointed noncompliance event and has kept in balance sheet the amount it deems a probable loss. 46 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) In compliance with the relevant Law, the provisions are adjusted for inflation on a monthly basis. Breakdown of contingent liabilities, per nature The breakdown of contingent liabilities with a possible unfavorable outcome and, therefore, not recognized in accounting, is as follows: 06/30/2016 12/31/2015 Labor 809,403 779,776 Tax 25,006,585 24,047,529 Civil 1,249,449 1,238,279 Total Summary of movements in provision balances Labor Tax Civil Total Balance at Dec 31, 2015 Acquisition of investments (Note 27) 202,476 (393) 159 202,242 Inflation adjustment 15,102 43,615 135,686 194,403 Additions/(reversals) 40,333 25,266 428,858 494,457 Write-offs for payment/terminations (122,492) (660) (498,476) (621,628) Balance at Jun 30, 2016 Guarantees The Company has bank guarantee letters and guarantee insurance granted by several financial institutions and insurers to guarantee commitments arising from lawsuits, contractual obligations, and biddings with the ANATEL. The total adjusted amount of contract ed bonds and guarantee insurances, effective at June 30, 2016 corresponds to R$15,086,130 (R$15,577,522 at December 31, 2015) . The commission charges on these contracts are based on market rates. 47 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) EQUITY (a) Share capital Subscribed and paid-in capital is R$21,438,374 (R$21,438,374 at December 31, 2015), represented by the following shares, without par value: Number of shares (in thousands) 06/30/2016 12/31/2015 Total capital in shares Common shares 668,034 668,034 Preferred shares 157,727 157,727 Total Treasury shares Common shares 148,282 148,282 Preferred shares 1,812 1,812 Total Outstanding shares Common shares 519,752 519,752 Preferred shares 155,915 155,915 Total outstanding shares The Company is authorized to increase its capital under a Board of Directors’ resolution, in common and preferred shares, up to the share capital ceiling of R$34,038,701,741.49, within the legal ceiling of 2/3 for the issuance of new nonvoting preferred shares. By resolution of the Shareholders’ Meeting or Board of Directors’ Meeting, the Company’s capital can be increased by capitalizing retained earnings or reserves previously set up for this purpose by the Shareholders’ Meeting. Under these conditions, the capitalization can be made without any change in the number of shares. Capital is represented by common and preferred shares without par value, and the Company is not required to maintain the current proportion of these types of share on capital increases. By resolution of the Shareholders’ Meeting or the Board of Directors, the preemptive right on issuance of shares, warrants or convertible debentures can be cancelled in the cases provided for in Article 172 of the Brazilian Corporate Law. (b) Treasury shares Treasury shares as at June 30, 2016 originate from the corporate events that took place in the first quarter of 2015, the second quarter of 2014, and the first half of 2012, described below: (i) on February 27, 2012, the Extraordinary Shareholders’ Meeting of Oi S.A. approved the Merger Protocol and Justification of Coari with and into the Company and, as a result, the cancelation of the all the treasury shares held by the Company on that date; (ii) on February 27, 2012, the Extraordinary Shareholders’ Meeting of Oi S.A. approved the Merger Protocol and Justification of TNL with and into the Company, and the Company’s 48 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) shares then held by TNL, as a result of the merger of Coari with and into the Company, were canceled, except for 24,647,867 common shares that remained in treasury; (iii) starting April 9, 2012, Oi paid the reimbursement of shares to withdrawing shareholders. (iv) As a result of the Company’s capital increase approved by the Board of Directors on April 30 and May 5, 2014, and due to subscription made by Pharol in PT Portugal assets, R$263,028 was reclassified to treasury shares. (v) Under the exchange agreement entered into with Pharol on September 8, 2014 (Note 27), approved at Pharol’s extraordinary shareholders’ meeting, by the CVM, and at Oi’s extraordinary shareholders’ meeting, on March 30, 2015 the Company conducted a share exchange under which Pharol delivered to PTIF Oi shares divided into 474,348,720 OIBR3 shares and 948,697,440 OIBR4 shares (47,434,872 and 94,869,744 after the reverse stock split, respectively); in exchange, the Company delivered Rio Forte securities to PT SGPS, in the total principal amount of R$3,163 million (€897 million). (c) Capital reserves Capital reserves are recognized pursuant to the following practices: Special merger goodwill reserve : represents the net amount of the balancing item to goodwill recorded in assets, as provided for by CVM Instruction 319/1999. Special merger reserve: net assets: represented by : (i) the net assets merged by the Company under the corporate reorganization approved on February 27, 2012 amounting to R$2,309,296; (ii) the net assets merged with and into the Company upon the merger of TmarPart approved on September 1, 2015 amounting to R$122,412 include, primarily, R$20,349 in Cash and cash equivalents, R$112,961 in Deferred taxes, and R$11,166 in Borrowings, pursuant to the provisions of CVM Instruction 319/1999. As regard TmarPart's net assets, it is worth mentioning that as at June 30, 2015 TmarPart’s recognized in its balance sheet a gain on property, plant and equipment and intangible assets appreciation amounting to R$6,347 million, net of taxes. Based on the events that occurred between June 30, 2015 and the merger date, September 1, 2015, the external technical opinions obtained by the Company, and taking into account the lack of a specific accounting standard on mergers of entities under common control in the accounting practices adopted in Brazil, and the existence of interpretations indicating that upon a merger maintaining or reversing goodwill based on a an asset appreciation gain is an accounting policy option, the Company did not recognize said goodwill in its balance sheet. As prescribed by ICPC 09 (R2), paragraphs 77 and 78 and CVM Instruction 319/1999, the Company filed with the CVM a technical inquiry and on July 29, 2016 received a letter from the the Exchange Commission’s Department of Company Relations ("SEP") replying to the Company’s inquiry. According to the SEP, "goodwill should not be derecognized by TmarPart but, instead, kept in the net assets to be merged with and into Oi, following the valuation basis of the net assets acquired as a result of the business combination between independent parties that took place at the time of the acquisition of Brasil Telecom S.A." The Company is assessing the content of the conclusions stated in said letter, which can be appealed against with the CVM’s Board. 49 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The Company hereby informs that the recognition of goodwill in its balance sheet as at June 30, 2016 would increase total assets and equity by R$1,165 million (R$1,233 million at December 31, 2015) and decrease loss for the quarter and the six-month period ended June 30, 2016 by R$33 million and R$68 million, respectively, and the amortization for the period (R$4,993 million at December 31, 2015, resulting from the amortization for the year of R$234 million and the recognition of the impairment loss of R$4,759 million), net of taxes. Investment grant reserve : recognized due to the investment grants received before the beginning of FY 2008 as a balancing item to an asset received by the Company. Law 8200/91 special inflation adjustment reserve : recognized due to the special inflation adjustments to capital assets, the purpose of which was to offset distortions in inflation adjustment indices prior to 1991. Interest on works in progress : consists of the balancing item to interest on works in progress incurred through December 31, 1998. Other capital reserves : consist of the funds invested in income tax incentives before the beginning of FY2008. (d) Profit reserves Profit reserves are recognized pursuant to the following practices: Legal reserve : allocation of 5% of profit for the year up to the limit of 20% of capital. This allocation is optional when the legal reserve plus the capital reserves exceeds 30% of capital. This reserve is only used for capital increases or offset losses. Investments reserve : consists of the balances of profit for the year, adjusted pursuant to Article 202 of Law 6404/76 and allocated after the payment of dividends. The profits for the year used to recognize this reserve were fully allocated as retained earnings by the related shareholders’ meetings in light of the Company’s investment budget and in accordance with Article 196 of the Brazilian Corporate Law. (e) Dividends and interest on capital Dividends are calculated pursuant to the Company’s Bylaws and the Brazilian Corporate Law. Mandatory minimum dividend are calculated in accordance with Article 202 of Law 6404/76, and preferred or priority dividends are calculated pursuant to the Company’s Bylaws. Preferred shares are nonvoting, except in the cases specified in paragraphs 1-3 of Article 12 of the Bylaws, but are assured priority in the payment of the noncumulative minimum dividends equal to the higher of 6% per year of the amount obtained by dividing capital stock by the total number of shares of the Company or 3% per year of the amount obtained by dividing book equity by the total number of shares of the Company. 50 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) By decision of the Board of Directors, the Company can pay or credit, as dividends, interest on capital pursuant to Article 9, paragraph 7, of Law 9249/1995. The interest paid or credited will be offset against the annual mandatory minimum dividend amount, pursuant to Article 43 of the Bylaws. At the Company’s Annual Shareholders’ Meeting held on April 28, 2016, the allocation of loss for 2015, amounting to R$4,934,908, to accumulated losses was approved. (f) Share issue costs This line item includes the share issue costs net of taxes amounting to R$377,429, of which R$194,464 is taxes. These costs are related to the following corporate transactions: (1) capital increase, in accordance with the plan for the business combination between the Company and Pharol and (2) the corporate reorganization of February 27, 2012, and (3) merger of TmarPart with and into Oi. These costs directly attributable to the mentioned events are basically represented by expenses on the preparation of prospectus and reports, third-party professional services, fees and commissions, transfer costs, and registration costs. (g) Other comprehensive income We recognize in this line item other comprehensive income, which includes hedge accounting gains and losses, actuarial gains and losses, foreign exchange differences arising on translating the net investment in foreign subsidiaries, including exchange differences in intragroup loans that are part of the net investment in foreign subsidiaries, reclassification adjustments, and the tax effects related to these components, which are not recognized in the statements of profit or loss. (h) Basic and diluted earnings (losses) per share The Company’s Bylaws award different rights to holders of common and preferred shares with respect to dividends, voting rights, and in case of liquidation of the Company. Accordingly, basic and diluted earnings (losses) per share were calculated based on profit (loss) for the period available to common and preferred shareholders. Basic Basic earnings (losses) per share are calculated by dividing the profit (loss) attributable to the owners of the Company, available to common and preferred shareholders, by the weighted average number of common and preferred shares outstanding during the period. Diluted Diluted earnings (losses) per share are calculated by adjusting the weighted average number of outstanding common and preferred shares, to estimate the dilutive effect of all convertible securities. Currently we do not have any potentially dilutive shares. 51 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The table below shows the calculations of basic and diluted earnings (losses) per share: There-month period ended 06/30/2016 Six-month period ended 06/30/2016 There-month period ended 06/30/2015 Six-month period ended 06/30/2015 Loss from continuing operations (492,611) (2,161,217) (492,689) (861,561) Loss for the quarter from discontinued operations (net of taxes) 1,112,506 1,080,061 Profit (loss) attributable to owners of the Company Profit (loss) allocated to common shares – basic and diluted (378,937) (1,662,499) 473,247 71,930 Profit (loss) allocated to preferred shares – basic and diluted (113,674) (498,718) 146,570 146,570 Weighted average number of outstanding shares (in thousands of shares) Common shares – basic and diluted 519,752 519,752 230,295 254,013 Preferred shares – basic and diluted 155,915 155,915 470,166 517,601 Earnings (losses) per share (in reais): Common shares – basic and diluted (0.73) (3.20) 0.88 0.28 Preferred shares – basic and diluted (0.73) (3.20) 0.88 0.28 Loss per share – continuing operations: Common shares – basic and diluted (0.73) (3.20) (0.70) (1.12) Preferred shares – basic and diluted (0.73) (3.20) (0.70) (1.12) Earnings per share – discontinued operations: Common shares – basic and diluted 1.59 1.40 Preferred shares – basic and diluted 1.59 1.40 EMPLOYEE BENEFITS As at June 30, 2016, the consolidated liabilities referring to retirement benefits recognized in the balance sheet are as follows: 06/30/2016 12/31/2015 Actuarial assets Current 4,013 753 Non-current 133,176 129,128 Actuarial liabilities Current 125,417 144,589 Non-current 411,847 399,431 (i) As at June 30, 2016, represented basically by the agreement de financial obligations of BRTPREV, amounting to R$536,938, entered into by the Company and Fundação Atlântico intended for the payment of the mathematical provision without coverage by the plan’s assets. 52 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (a) Pension funds The Company and its subsidiaries sponsor retirement benefit plans (“pension funds”) for their employees, provided that they elect to be part of such plan, and current beneficiaries. The table below shows the existing pension plans as at June 30, 2016. Benefit plans Sponsors Manager TCSPREV Oi, Oi Móvel, BrT Multimídia and Oi Internet FATL BrTPREV Oi, Oi Móvel, BrT Multimídia and Oi Internet FATL TelemarPrev Oi, Telemar, Oi Móvel and Oi Internet FATL PAMEC Oi Oi PBS-A Telemar and Oi Sistel PBS-Telemar Telemar FATL PBS-TNCP Oi Móvel Sistel CELPREV Oi Móvel Sistel PAMA Oi e Telemar Sistel Sistel – Fundação Sistel de Seguridade Social FATL – Fundação Atlântico de Seguridade Social For purposes of the pension plans described in this note, the Company can also be referred to as the “Sponsor”. The sponsored plans are valued by independent actuaries at the end of the annual reporting period. For the year ended December 31, 2015, the actuarial valuations were performed by Mercer Human Resource Consulting Ltda. The Bylaws provide for the approval of the supplementary pension plan policy, and the joint liability attributed to the defined benefit plans is ruled by the agreements entered into with the pension fund entities, with the agreement of the National Pension Plan Authority (PREVIC), as regards the specific plans. PREVIC is the official agency that approves and oversees said plans. The sponsored defined benefit plans are closed to new entrants because they are close-end pension funds. Participants’ and the sponsors’ contributions are defined in the funding plan. Actuarial liabilities are recognized for the sponsored defined benefit plans that report an actuarial deficit. For the plans that report an actuarial surplus, assets are recorded when there is an express authorization for offsetting them against future employer contributions. The obligations in the balance as at June 30, 2016 were recognized based on the actuarial studies for base date December 31, 2015, prepared using the “Projected Unit Credit Method”. The main actuarial assumptions taken into consideration in the actuarial studies as at December 31, 2015 and June 30, 2016 after the revision of the discount rates are as follows: 53 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) PENSION PLANS MEDICAL CARE PLANS BrTPREV TCSPREV PBS-Telemar TelemarPrev PBS-A PBS-TNCP CELPREV PAMEC PAMA Nominal discount rate of actuarial liability 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% Estimated inflation rate 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% Estimated nominal salary increase index 5.5% to 6.12% 5.5% to 6.00% 5.50% 5.5% to 7.09% N.A. 10.61% 5.50% N.A. N.A. Estimated nominal benefit growth rate 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% N.A. N.A. Total expected rate of return on plan assets 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% N.A. 13.10% General mortality biometric table AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 Biometric disability table Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Biometric disabled mortality table Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss N.A. Turnover rate 5.10% 4.40% Nil 5.10% N.A. Nil Nil N.A. N.A. Starting age of the benefits 57 years 57 years 57 years 55 years N.A. 57 years 55 years N.A. N.A. Nominal medical costs growth rate N.A. N.A. N.A. N.A. N.A. N.A. N.A. 8.67% 8.67% The main movements in the actuarial liabilities related to pension plans in the period ended June 30, 2016 were as follows: Balance at December 31, 2015 Pension plan costs, net 43,244 Payments, contributions and reimbursements (50,000) Balance at June 30, 2016 The main movements in the actuarial assets related to the pension plans in the period ended June 30, 2016 were as follows: Balance at December 31, 2015 Pension plan income, net 8,507 Actuarial gains (losses), net 2,166 Payments, contributions and reimbursements (3,365) Balance at June 30, 2016 54 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) SEGMENT INFORMATION The Company’s management uses operating segment information for decision-making. The Company identified only one operating segment that corresponds to the telecommunications business in Brazil. In addition to the telecommunications business in Brazil, the Company conducts other businesses that individually or in aggregate do not meet any of the quantitative indicators that would require their disclosure as reportable business segments. These businesses refer basically to the following companies: Mobile Telecommunications Limited in Namibia, Companhia Santomense de Telecomunicações, Listas Telefónicas de Moçambique, ELTA – Empresa de Listas Telefónicas de Angola, and Timor Telecom, which provide fixed and mobile telecommunications services and publish telephone directories, and which have been consolidated since May 2014. The revenue generation is assessed by Management based on a view segmented by customer, into the following categories: · Residential Services, focused on the sale of fixed telephony services, including voice services, data communication services (broadband), and pay TV; · Personal Mobility, focused on the sale of mobile telephony services to subscription and prepaid customers, and mobile broadband customers; and · SMEs/Corporate, which includes corporate solutions offered to our small, medium-sized, and large corporate customers. 55 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Telecommunications in Brazil In preparing the financial information for this reportable segment, the transactions between the companies included in the segment have been eliminated. The financial information of this reportable segment of the periods ended June 30, 2016 and 2015 is as follows: There-month period ended 06/30/2016 06/30/2015 Residential 2,411,313 2,459,916 Personal mobiliy 1,944,072 2,017,639 SMEs/Corporate 1,908,464 2,001,289 Other services and businesses 58,689 75,966 Net operating revenue Operating expenses Depreciation and amortization (1,286,463) (1,219,397) Interconnection (214,822) (426,991) Personnel (721,250) (596,037) Third-party services (1,577,093) (1,574,043) Grid maintenance services (506,436) (490,084) Handset and other costs (50,990) (35,979) Advertising and publicity (130,891) (90,954) Rentals and insurance (1,059,744) (811,248) Provisions/reversals (289,502) (268,897) Allowance for doubtful accounts (163,695) (178,623) Taxes and other expenses (163,914) (265,704) Other operating income, net (84,681) (47,756) OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) AND TAXES Financial income (expenses) Financial income 217,815 433,581 Financial expenses 1,050,548 (1,654,813) PRETAX INCOME Income tax and social contribution (1,349,762) 157,954 LOSS FOR THE QUARTER FROM CONTINUING OPERATIONS 56 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Six-month period ended 06/30/2016 06/30/2015 Residential 4,804,824 4,950,796 Personal mobiliy 3,976,081 4,276,447 SMEs/Corporate 3,973,817 4,022,201 Other services and businesses 106,355 146,146 Net operating revenue Operating expenses Depreciation and amortization (2,614,326) (2,392,679) Interconnection (562,273) (930,610) Personnel (1,378,160) (1,187,725) Third-party services (3,091,604) (3,106,426) Grid maintenance services (984,130) (941,560) Handset and other costs (112,968) (173,637) Advertising and publicity (218,434) (124,173) Rentals and insurance (2,144,466) (1,687,219) Provisions/reversals (494,457) (492,041) Allowance for doubtful accounts (290,496) (324,148) Taxes and other expenses (453,930) (683,414) Other operating income, net (94,677) (47,756) OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) AND TAXES Financial income (expenses) Financial income 401,538 731,488 Financial expenses (1,039,030) (3,222,861) PRETAX INCOME Income tax and social contribution (1,460,212) 297,578 PROFIT (LOSS) FOR THE QUARTER FROM CONTINUING OPERATIONS Reconciliation of revenue and profit (loss) for the quarter and information per geographic market In the periods ended June 30, 2016 and 2015, the reconciliation of the segment telecommunications in Brazil revenue and total consolidated revenue is as follows: There-month period ended 06/30/2016 06/30/2015 Net operating revenue Revenue related to the reportable segment 6,322,538 6,554,810 Revenue related to other businesses 201,591 228,976 Net operating revenue 57 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Six-month period ended 06/30/2016 06/30/2015 Net operating revenue Revenue related to the reportable segment 12,861,077 13,395,590 Revenue related to other businesses 418,163 428,131 Net operating revenue In the periods ended June 30, 2016 and 2015, the reconciliation between the profit (loss) before financial income (expenses) and taxes of the segment telecommunications in Brazil and the consolidated profit (loss) before financial income (expenses) and taxes is as follows: There-month period ended 06/30/2016 06/30/2015 Profit before financial income (expenses) and taxes Telecommunications in Brazil 73,057 549,097 Other businesses 25,917 77,413 Income before financial income (expenses) and taxes Six-month period ended 06/30/2016 06/30/2015 Profit before financial income (expenses) and taxes Telecommunications in Brazil 421,156 1,304,202 Other businesses 70,337 115,179 Income before financial income (expenses) and taxes Total assets, liabilities and tangible and intangible assets per geographic market as at June 30, 2016 are as follows: 06/30/2016 Total assets Total liabilities Tangible assets Intangible assets Capital expenditures on tangible and intangible assets Brazil 71,353,277 65,400,515 25,519,183 3,482,024 2,087,398 Other, primarily Africa 5,822,384 519,935 396,763 744,043 86,257 58 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated Quarterly Information For the Periods Ended June 30, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) RELATED-PARTY TRANSACTIONS Transactions with jointly controlled entities, associates, and unconsolidated entities 06/30/2016 12/31/2015 Accounts receivable and other assets Other entities 4,942 4,916 06/30/2016 12/31/2015 Accounts payable and other liabilities Hispamar 35,633 52,425 Other entities 2,687 821 There-month period ended 06/30/2016 06/30/2015 Revenue Revenue from services rendered 15 Contax (i) 8,617 TODO 145 Other entities 15 40 Six-month period ended 06/30/2016 06/30/2015 Revenue Revenue from services rendered 39 Contax (i) 16,169 TODO 276 Other entities 39 55 There-month period ended 06/30/2016 06/30/2015 Costs/expenses Operating costs and expenses Veotex (2,530) TODO (7,124) Hispamar (50,970) Other entities (10,271) Six-month period ended 06/30/2016 06/30/2015 Costs/expenses Operating costs and expenses Veotex (4,953) TODO (14,459) Hispamar (112,991) Other entities (18,677) (i) As a result of the TmarPart downstream merger in September 2015 and voting right dilution events, Contax is no longer reported as a Company related party, pursuant to CPC 5 requirements. 59 Oi S.A. – under Judicial Reorganization and Subsidiaries Notes to the Consolidated
